JOHN R. BROWN, Circuit Judge
(specially concurring).
I concur fully in the result and in the opinion. I add this special concurrence only to point out the woeful and unfortunate loss of precious judicial time from the necessity of a retrial and perhaps a reappeal of a ease which could have been once tried, once appealed, and once affirmed had the trial Court used the simple but flexible and workable procedure of special questions with a general charge under F.R.Civ.P. 49(a). See the numerous cases cited in Weymouth v. Colorado Interstate Gas Co., 5 Cir., 1966, 367 F.2d 84, 93, n. 31. Under the enigma wrapped in a mystery of the general charge and general verdict, we are required to assume that the jury followed only the erroneous instruction and found for Mixon on last clear chance. That is a wild assumption in this record. At any rate, the jury’s answers would have revealed whether, as they surely must have done, they found ACL failed to keep “a

*861


*862proper lookout”, failed to sound proper bell signals, or the like. This would have made the error in last clear chance inconsequential.
Urged as we are to employ judicial inventiveness as judicial administration collides with an ever expanding population and economy,1 it is unfortunate that too many judges and too many lawyers merely from a lack of personal experience with something other than the non-revealing general charge and verdict fail to use or experiment with this marvelous tool.

. See the Annual Address of the Chief Justice to the American Law Institute in May 1965, and again May 1966; Bros Inc. v. W. E. Grace Mfg. Co., 5 Cir., 1965, 351 F.2d 208, 209 n. 1.